Opinion issued April 4, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00885-CV
____________

FREDRICKA HALL, Appellant

V.

DEBORAH NORWOOD AND J.C. PENNEY COMPANY, INC., Appellees



On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 99-07691



O P I N I O N
	According to appellant's notice of appeal contained in the clerk's record, this
is an appeal from a judgment signed on August 27, 2001.  The judgment ordered that
appellant take nothing against appellees.  A notice of appeal was timely filed on
September 25, 2001.  
	However, it appeared to this Court that the judgment of August 27, 2001 was
not a final judgment.  The judgment does not contain a "Mother Hubbard" clause, nor
does it announce any disposition of another defendant, Matrix Essentials, Inc., a
wholly owned subsidiary of Bristol-Myers Squibb Company.  According to the
docket sheets in the clerk's record, Bristol- Myers was involved in the suit at least as
late as July 10, 2000.  It did not appear from the clerk's record that the judgment
appealed from was final or appealable in the absence of a disposition of Matrix
Essentials.  See North East Indep., Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex.
1966).
	Accordingly, on February 21, 2002, the Court issued an order stating that
unless, within 15 days of the date of the order, appellant requested and paid for, and
the trial court clerk filed, a supplemental clerk's record demonstrating that the causes
of action against Matrix Essentials, Inc., a subsidiary of Bristol-Myers Squibb
Company had been disposed of or severed from the case that is the subject of this
appeal, the Court would dismiss the appeal for want of jurisdiction.  No supplemental
clerk's record has been filed.  Appellant has filed no response to this Court's order
of February 21, 2002.
	Accordingly, the appeal is dismissed for want of jurisdiction.

PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.